DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 2 May 2022.  Claims 1-51 are currently pending of which claims 1-33 are withdrawn, claims 34 and 39 are currently amended, and claims 42-51 are new.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 34, 36-42, 44, 47 and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 4,212,736 to Dunkley (Dunkley).
As to claim 34, Dunkley teaches a system for separating material from raw product comprising an extraction chamber (3) having an interior space, a divider plate (11) extending transversely across the extraction chamber (3) at the interior space, said divider plate having through-holes and a top surface, one or more filters (10) positioned directly on the top surface of the divider plate (11), the one or more filters (10) retaining the raw product, a lid (15) acting to close the chamber and create the separating system, this lid thus forming part of the system to apply a gravity force to the raw product in the extraction chamber, and a collector chamber positioned below the divider plate (11) to receive material passing through said one or more filters (10) and said divider plate (11) (Column 2, Lines 8-53; Figure 2). 
As to claim 36, Dunkley teaches the apparatus of claim 34.  Dunkley further teaches that the apparatus comprises an air inlet (16), a force applicator, applying a force at least indirectly to the lid (Column 2, Lines 43-53; Figure 2).  
As to claim 37, Dunkley teaches the apparatus of claim 34.  Dunkley further teaches that the extraction chamber is vertically aligned with the collection chamber (Figure 2).
As to claim 38, Dunkley teaches the apparatus of claim 34.  Dunkley further teaches that the apparatus can comprises heated air, a heater, for heating the raw product in the extraction chamber (Column 2, Lines 54-60).
As to claim 39, Dunkley teaches a system for separating material from raw product comprising an extraction chamber (3) having an interior space, a divider plate (11) extending transversely across the extraction chamber (3) at the interior space, said divider plate having through-holes and a top surface, one or more filters (10) positioned directly on the top surface of the divider plate (11), the one or more filters (10) retaining the raw product, and a collector chamber positioned below the divider plate (11) to receive material passing by operation of a gravitational force on said raw product, through said one or more filters (10) and said divider plate (11) (Column 2, Lines 8-53; Figure 2).
As to claim 40, Dunkley teaches the apparatus of claim 39.  Dunkley further teaches that the extraction chamber is vertically aligned with the collection chamber (Figure 2).
As to claim 41, Dunkley teaches the apparatus of claim 39.  Dunkley further teaches that the apparatus can comprises heated air, a heater, for heating the raw product in the extraction chamber (Column 2, Lines 54-60).
As to claim 42, Dunkley teaches the apparatus of claim 39.  The apparatus of Dunkley is capable of operating with any number of materials including, for example, a room temperature solid carbon and electrolyte mixture wherein the filters retain the solid carbon and allow liquid electrolyte to pass as the material to the collector (MPEP 2114).  
As to claim 44, Dunkley teaches the apparatus of claim 39.  Dunkley further teaches that the filers have porous openings that are smaller than the through holes of the divider plate (Column 2, Lines 8-53; Figure 2).
As to claim 47, Dunkley teaches the apparatus of claim 34.  The apparatus of Dunkley is capable of operating with any number of materials including, for example, a room temperature solid carbon and electrolyte mixture wherein the filters retain the solid carbon and allow liquid electrolyte to pass as the material to the collector (MPEP 2114).  
As to claim 49, Dunkley teaches the apparatus of claim 34.  Dunkley further teaches that the filers have porous openings that are smaller than the through holes of the divider plate (Column 2, Lines 8-53; Figure 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 43 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Dunkley as applied to claims 34 and 39 above, and further in view of US Patent No. 4,897,110 to Kock et al. (Kock).
As to claim 43, Dunkley teaches the apparatus of claim 39.  However, Dunkley is silent as to the specific materials for the filter.  However, Kock also discusses metal production wherein the metal product is filtered and teaches that an effective filter comprises a felt filter (Column 2, Lines 1-27).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to form the filter of Dunkley from felt with the reasonable expectation of effectively filtering the metal product as taught by Kock.  
As to claim 48, Dunkley teaches the apparatus of claim 34.  However, Dunkley is silent as to the specific materials for the filter.  However, Kock also discusses metal production wherein the metal product is filtered and teaches that an effective filter comprises a felt filter (Column 2, Lines 1-27).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to form the filter of Dunkley from felt with the reasonable expectation of effectively filtering the metal product as taught by Kock.  

Claims 46 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Dunkley as applied to claims 44 and 49 above, and as further discussed below.
As to claim 46, Dunkley teaches the apparatus of claim 44.  Dunkley fails to specifically teach the size of the porous openings of the filter; however, it would have been obvious to one of ordinary skill in the art at the time of invention to optimize the opening of the filter in order to optimize fluid flow therethrough while still retaining the desired product (MPEP 2144.05 II).
As to claim 51, Dunkley teaches the apparatus of claim 49.  Dunkley fails to specifically teach the size of the porous openings of the filter; however, it would have been obvious to one of ordinary skill in the art at the time of invention to optimize the opening of the filter in order to optimize fluid flow therethrough while still retaining the desired product (MPEP 2144.05 II).

Claims 34-42, 44-47 and 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2013/0220946 to Klunder (Klunder) in view of US Patent No. 5,626,751 to Kikuchi et al. (Kikuchi).
As to claims 34 and 49, Klunder teaches a system for separating material from raw product (porous matrix) (22) comprising an extraction chamber (2) having an interior space, a filter (18) extending transversely across the extraction chamber (2) at the interior space, the filter retaining the raw product, a lid (compression plate) (24) applying a gravity force to the raw product (22) in the extraction chamber (2) and a collector chamber positioned below the filter to receive liquid material passing through the filter (18) (Paragraphs 0078-0080 and 0096; Figure 3A).
However, Klunder fails to teach that the apparatus comprises a divider plate wherein the filter is located directly on the top surface of the divider plate.  However, Kikuchi also discusses filtering apparatus and teaches that a transversely extending planar filter, as in Klunder, should be provided on the top surface of an additional plate provided with larger holes than the filter, in order to provide pressure-proof support to the filter (Abstract).  Therefore, it would have been obvious to one or ordinary skill in the art at the time of filing to place the filter of Klunder on the top surface of a divider plate having through holes larger than the filter in order to provide a pressure-proof support to the filter as taught by Kikuchi.  
As to claim 35, the combination of Klunder and Kikuchi teaches the apparatus of claim 34.  Klunder teaches that the compression plate (24) is located on top of the raw product (22) and thus operates at least partially under the force of gravity to compress the raw product (22) (Figure 3A).
As to claim 36, the combination of Klunder and Kikuchi teaches the apparatus of claim 34.  Klunder further teaches that a mechanical force is applied to the compression plate (24), and thus that the apparatus comprises some sort of force application to apply a force to the lid (24) (Paragraph 0078).
As to claim 37, the combination of Klunder and Kikuchi teaches the apparatus of claim 34.  Klunder teaches that the collection chamber for the liquid product beneath the divider plate (38) is vertically aligned with the collector chamber (2) (Figure 3A).
As to claim 38, the combination of Klunder and Kikuchi teaches the apparatus of claim 34.  However, Klunder fails to teach that the apparatus further comprises a heater for heating the raw product in the extraction chamber.  However, Kikuchi also discusses filter apparatus and teaches that the filter should be integrally provided with a heater in order to allow for temperature control and the passage through the filter of media of different temperatures (Column 9, Lines 22-30).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Klunder with the addition of an integrally formed heater in order to allow for temperature control and the passage through the filter of Klunder of media of different temperatures as taught by Kikuchi.  Thus a heater for heating the raw product in the extraction chamber.  
As to claims 39 and 44, Klunder teaches a system for separating material from raw product (porous matrix) (22) comprising an extraction chamber (2) having an interior space, a filter (18) extending transversely across the extraction chamber (2) at the interior space, the filter retaining the raw product, a lid (compression plate) (24) applying a gravity force to the raw product (22) in the extraction chamber (2) and a collector chamber positioned below the filter to receive liquid material passing through the filter (18) (Paragraphs 0078-0080 and 0096; Figure 3A).  Klunder teaches that the compression plate (24) is located on top of the raw product (22) and thus operates at least partially under the force of gravity to compress the raw product (22) (Figure 3A).
However, Klunder fails to teach that the apparatus comprises a divider plate wherein the filter is located directly on the top surface of the divider plate.  However, Kikuchi also discusses filtering apparatus and teaches that a transversely extending planar filter, as in Klunder, should be provided on the top surface of an additional plate provided with larger holes than the filter, in order to provide pressure-proof support to the filter (Abstract).  Therefore, it would have been obvious to one or ordinary skill in the art at the time of filing to place the filter of Klunder on the top surface of a divider plate having through holes larger than the filter in order to provide a pressure-proof support to the filter as taught by Kikuchi.  
As to claim 40, the combination of Klunder and Kikuchi teaches the apparatus of claim 39.  Klunder teaches that the collection chamber for the liquid product beneath the divider plate (38) is vertically aligned with the collector chamber (2) (Figure 3A).
As to claim 41, the combination of Klunder and Kikuchi teaches the apparatus of claim 39.  However, Klunder fails to teach that the apparatus further comprises a heater for heating the raw product in the extraction chamber.  However, Kikuchi further teaches that the filter should be integrally provided with a heater in order to allow for temperature control and the passage through the filter of media of different temperatures (Column 9, Lines 22-30).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Klunder with the addition of an integrally formed heater in order to allow for temperature control and the passage through the filter of Klunder of media of different temperatures as taught by Kikuchi.  Thus a heater for heating the raw product in the extraction chamber.  
As to claim 42, the combination of Klunder and Kikuchi teaches the apparatus of claim 39.  The apparatus of the combination is capable of operating with any number of materials including, for example, a room temperature solid carbon and electrolyte mixture wherein the filters retain the solid carbon and allow liquid electrolyte to pass as the material to the collector (MPEP 2114).  
As to claim 45, the combination of Klunder and Kikuchi teaches the apparatus of claim 44.  Klunder further teaches that the filter is a porous sieve (Paragraph 0078).
As to claim 46, the combination of Klunder and Kikuchi teaches the apparatus of claim 44.  The combination fails to specifically teach the size of the porous openings of the filter; however, it would have been obvious to one of ordinary skill in the art at the time of invention to optimize the opening of the filter in order to optimize fluid flow therethrough while still retaining the desired product (MPEP 2144.05 II).
As to claim 47, the combination of Klunder and Kikuchi teaches the apparatus of claim 34.  The apparatus of the combination is capable of operating with any number of materials including, for example, a room temperature solid carbon and electrolyte mixture wherein the filters retain the solid carbon and allow liquid electrolyte to pass as the material to the collector (MPEP 2114).  
As to claim 50, the combination of Klunder and Kikuchi teaches the apparatus of claim 49.  Klunder further teaches that the filter is a porous sieve (Paragraph 0078).
As to claim 51, the combination of Klunder and Kikuchi teaches the apparatus of claim 49.  The combination fails to specifically teach the size of the porous openings of the filter; however, it would have been obvious to one of ordinary skill in the art at the time of invention to optimize the opening of the filter in order to optimize fluid flow therethrough while still retaining the desired product (MPEP 2144.05 II).

Response to Arguments
Applicant's arguments filed 2 May 2022 have been fully considered but they are not persuasive.
Applicant’s argue that the prior art systems are not related in any way to the claimed invention as water is significantly different than molten carbonates.  The Examiner does not disagree that molten carbonates are significantly different form water; however, molten carbonates are not present in any claim limitations.  The claim limitations are extremely broad, and the Examiner maintains that under a proper broadest reasonable interpretation the claim limitations are taught by the prior art as above.  
It is important to note that even the dependents claims discussing carbon (42 and 47) are extremely broad and make no mention of molten material.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794